Citation Nr: 1404115	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-44 241	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a compensable rating for right foot fracture prior to December 9, 2010; and a disability rating in excess of 10 percent from December 9, 2010.

2. Entitlement to a disability rating in excess of 10 percent for left elbow cubital tunnel syndrome.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and an April 2010 rating decision by the VA RO in Winston-Salem, North Carolina.  Jurisdiction rests with the RO in Winston-Salem, North Carolina, from which the appeal was certified.

The Board notes that the Veteran submitted a substantive appeal with respect to the issue of entitlement to service connection for a right ankle strain.  However, in an October 2011 rating decision, the RO granted entitlement to service connection for a right ankle strain, which constitutes a complete grant of the benefits sought on appeal.  Therefore, this issue is no longer on appeal.

In an October 2011 Supplemental Statement of the Case, the RO granted an increased disability rating of 10 percent for right foot fracture effective December 9, 2010.  Because the increased disability rating assigned is not the maximum rating available for this disability, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of that hearing is associated with the record.  The Veteran also submitted additional evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

The issue of entitlement to service connection for a right shoulder disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a disability rating in excess of 10 percent for right foot fracture from December 9, 2010 and entitlement to a disability rating in excess of 10 percent for left elbow cubital tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Prior to December 9, 2010, the Veteran's right foot fracture constituted less than a moderate foot injury disability, but X-ray examination revealed degenerative/traumatic changes of the fifth metatarsal.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no more, for right foot fracture prior to December 9, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The information contained in a January 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The January 2009 letter also notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability, the different types of evidence available to substantiate his claim for a higher rating, the need to submit evidence of how such worsening affected his employment, and the requirements to obtain higher ratings.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (Fed. Cir. 2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met, and, thus, no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records, VA treatment records, VA examination reports, and identified private treatment records have been obtained.  Pertinent to the issue decided herein, the Veteran underwent VA examination in March 2009.  
The VA examiner reviewed the medical evidence and the Veteran's lay statements and performed a physical examination.  Additionally, the examination provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examination to be sufficient and adequate for rating purposes.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the August 2013 hearing, the VLJ explained the necessity to submit evidence indicating an increase in the severity of the Veteran's service-connected disability and asked questions to ascertain the extent of any current symptoms or treatment for the disability.  In addition, the Veteran was assisted at the hearing by an accredited representative from the North Carolina Division of Veterans Affairs.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim for a higher disability rating, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Right foot fracture prior to December 9, 2010

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

X-ray examination in April 2008 revealed some distortion of the base of the fifth metatarsal most consistent with an old fracture.  There were no acute changes of the foot.  Hyperextension of the second, third, and fourth toes was nonspecific.  The reviewer felt it could be positional although development of a hammer toe deformity was not excluded.  There was no evidence of dislocation or foot fracture, and there was arthritis of the subtalar joint.

An April 2008 private treatment record shows the Veteran walked with an antalgic gait favoring the right side.  On examination, there was no foot tenderness between the third and fourth metatarsals.  The Veteran's foot was tender at the base of the fifth metatarsal.

In support of his claim, the Veteran submitted a January 2009 letter from a co-worker and friend, T. Allen.  T. Allen reported that she had worked with the Veteran for approximately one year and two months and that when she met the Veteran, he often complained of severe pain in his right foot while walking and performing his job duties.  T. Allen stated that she observed the Veteran's inability to put complete pressure down onto his right foot and that he often walked with a limp.  According to T. Allen, the Veteran's foot also sometimes made a cracking sound when he moved it.  T. Allen opined that through the year the Veteran's symptoms appeared to worsen and the severity of his pain had impaired his ability to walk and perform sports activities properly.

In a January 2009 written statement, the Veteran reported that his right foot fracture had worsened and had limited him to certain duties at work, home, and other places that required walking and running.  

In March 2009, the Veteran underwent VA examination in connection with his claim.  The Veteran reported stiffness, pain, and occasional swelling of the right foot and stated that he used an ankle/foot brace for assistance.  He described his symptoms as intermittent with remissions.  He denied symptoms of heat, redness, fatigability, weakness, and a lack of endurance.  There were no flare-ups of foot joint disease.  The Veteran was able to stand for up to one hour, and he was able to walk one-quarter of a mile.  On physical examination, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was objective evidence of tenderness to palpation in the right lateral hind foot region.  There were no skin or vascular foot abnormalities, no evidence of malunion or nonunion of the tarsal or metatarsal bones, and no muscle atrophy of the foot.  X-ray examination revealed old trauma base of the fifth metatarsal unchanged and no new process.  The VA examiner diagnosed fracture of the fifth metatarsal of the right foot, healed with posttraumatic changes on X-ray examination.  The Veteran reported that his foot had significant effects on his general occupation.  He used different footwear and bracing to lessen the pain and stiffness associated with prolonged standing and walking.  The Veteran's disability had a moderate effect on sports and recreation, a mild effect on chores, shopping, exercise, traveling, and driving, and no effect on feeding, bathing, dressing, toileting, and grooming.  The Veteran reported that he had lost less than one week of work during the last 12-month period due to initial treatment for a right ankle fracture.

In his May 2009 notice of disagreement, the Veteran asserted that he knew his right foot had worsened because he had experienced a series of ankle breaks as the result of his right foot.  The Veteran stated that physicians had noticed deformity and swelling in his right foot since service.  He also stated that VA physicians had noticed the snapping and popping sound in his ankle while testing the range of motion.  The Veteran reported that he walked around with constant pain that was worsening daily.  He reported that his right foot was weak and had caused his right ankle to become subject to more pressure and that his right foot fracture had caused him to alter his regular stride.  The Veteran reported that the far right side of his foot was constantly painful.  He stated that he had missed work on numerous occasions due to his injuries and that short walks to the restroom at home and normal, daily activities were challenges.

A September 2009 private treatment record shows the Veteran reported throbbing pain and that the middle of his foot felt like he was walking on rocks.  He described his condition as severely painful and stated that initial weight-bearing and walking and standing aggravated the condition.  His condition was relieved by getting off of his feet, using pain medications, and using ankle braces.  X-ray examination showed a healed fracture site to the fifth metatarsal and some arthritic changes to the mid tarsal joints and ankle joints.  There was no visible or palpable edema of the lower extremities.  Palpation revealed dorsalis pedis pulse, and posterior tibial pulses were palpable bilaterally, with no visible varicosities.  Light touch sensation was within normal limits bilaterally and symmetrically, vibratory sensation was perceived normally bilaterally, and sharp/dull sensation was discriminated well bilaterally and symmetrically.  Muscle function was normal bilaterally and symmetrically.  There were no gross abnormalities, and range of motion of the right ankle joint revealed some crepitus and discomfort.  The assessment was arthritis, degenerative joint disease of the ankle and foot, and pain in the foot.  The physician recommended custom molded orthotics.  

In his November 2009 substantive appeal, the Veteran asserted that he had developed severe arthritis in his right foot that prevented him from wearing a shoe without a brace.

A January 2010 VA treatment record indicates the Veteran had a history of his foot becoming numb and weak that had caused him to land flatfooted and sprain his ankle.  He reported some instability with intermittent pain, which worsened with certain maneuvers and activities of daily living.  Examination revealed bilateral flat feet with mild heel varus.  The Veteran had an antalgic gait.

A June 2010 VA treatment record shows the Veteran had discussed surgery with VA physicians in January 2010.  He was fitted for orthotics in late 2009 that he felt provided minimal comfort.  Examination revealed a bilateral rearfoot varus with minimal ankle dorsiflexion.  There was tenderness over the right fifth metatarsal shaft and medial and lateral ankles.  

X-ray examination in November 2010 revealed an impression of a healed fracture at the base of the fifth metatarsal with degenerative change and irregular calcification about the ankle at the medial and lateral malleolus consistent with a history of prior trauma.  There was no acute osseous abnormality.  There was no evidence of acute fracture or dislocation.  There was mild narrowing of the first tarsal/metatarsal joint.  Alignment appeared within normal limits.  The anterior process of the calcaneus appeared intact.  

Prior to December 9, 2010, the Veteran's service-connected right foot fracture is assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 percent rating is provided for a "moderate" foot injury.  A 20 percent rating is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

The competent evidence does not support a compensable rating under Diagnostic Code 5284for the Veteran's right foot fracture prior to December 9, 2010.  On examination in March 2009, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was only objective evidence of tenderness to palpation in the right lateral hind foot region.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones and no muscle atrophy of the foot.  Thus, the Board finds that the level to which the evidence establishes symptomatology in that area, due to the right foot fracture alone, does not constitute a moderate foot injury such that a 10 percent disability rating is warranted under Diagnostic Code 5284.

Here, however, the Board has considered the application of other diagnostic codes pertaining to the foot.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the evidence does not reflect diagnoses of weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  38 C.F.R. § 4.71a.  The Board notes that the January 2010 VA treatment record reflects a diagnosis of bilateral flat feet.  However, as the Veteran's bilateral flat feet are described as having only a mild heel varus, the Board finds the application of Diagnostic Code 5276 does not provide for a compensable rating for the Veteran's service-connected right foot disability prior to December 9, 2010.

Nevertheless, X-ray examination in March 2009, September 2009, and November 2010 revealed evidence of degenerative or traumatic arthritis of the right foot, specifically in the fifth metatarsal.  Although the evidence does not specifically demonstrate findings of limited range of motion, the Board finds this radiologic evidence, coupled with the Veteran's credible reports of painful motion of the right foot, warrant an increased 10 percent rating under Diagnostic Code 5003 for degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Based on the evidence, the Board finds a 10 percent disability rating is warranted for the Veteran's service-connected right foot fracture under Diagnostic Code 5003.  As the evidence does not demonstrate involvement of two or more major joints or two or more minor joint groups, however, an increased disability rating of 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has also considered whether the Veteran's right foot fracture resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. at 206; see also Turner v. Shinseki, 2011 WL 1211054 (Vet. App. 2011) (nonprecedential) (citing to VAOPGCPREC 9-98 in noting that consideration of functional loss may still be required even for disabilities rated under Diagnostic Codes not involving limitation of motion).  As noted above, the evidence does not specifically demonstrate findings of limited range of motion of the Veteran's right foot.  In addition, the Veteran reported that he could stand for up to one hour and walk one-quarter of a mile on examination in March 2009.  Furthermore, according to the Veteran, his disability had only a moderate effect on sports and recreation, a mild effect on chores, shopping, exercise, traveling, and driving, and no effect on feeding, bathing, dressing, toileting, and grooming.  The Board also notes that the Veteran's statements regarding the amount of time lost from work due to his right foot disability were inconsistent.  Specifically, on examination he reported having lost less than one week of work due to a right ankle injury, whereas in his Notice of Disagreement he asserted that he had missed work on numerous occasions as the result of his right foot disability.  In addition, the Board notes that most of the Veteran's complaints with respect to the effects of his right foot disability involve his right ankle, for which he is already in receipt of service connection on a separate basis.  As such, the Board finds the evidence does not support a disability rating in excess of 10 percent on the basis of functional loss. 

This issue has also been reviewed with consideration of whether staged ratings would be warranted within this period.  However, the evidence does not show that a rating in excess of 10 percent would be warranted for the Veteran's service-connected right foot fracture at any time prior to December 9, 2010.  38 U.S.C.A. 
§ 5110 (West 2002); see also Hart, 21 Vet. App. 505.

The Board recognizes the lay statements of record attesting to the Veteran's symptoms of constant pain and the effects of that pain on his daily life.  The Board notes that lay persons can attest to observable symptomatology, and the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, these statements must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  During this period, the Veteran primarily reported constant pain and tenderness that affected his ability to walk.  Here, the Board finds the objective medical evidence demonstrates consideration of the Veteran's statements and the information necessary to rate the Veteran's disability under the rating criteria.  Consequently, when considering the overall evidence during this period, including the lay statements and medical evidence, the Board finds the Veteran's service-connected right foot fracture warrants a disability rating of 10 percent prior to December 9, 2010.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5284.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's service-connected right foot fracture is evaluated as a disability of the musculoskeletal system, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Prior to December 9, 2010, the Veteran's service-connected right foot disability was manifested by chronic pain and tenderness and productive of degenerative arthritis.  As these symptoms are contemplated in the diagnostic code criteria for assignment of a schedular rating, the Board finds the Veteran is not entitled to referral for extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a result, the Board finds the criteria for a disability rating of 10 percent, but no more, for right foot fracture have been met prior to December 9, 2010.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Total disability rating based on individual unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was totally unemployable prior to December 9, 2010 as the result of his service-connected right foot disability, and the evidence shows that he continued to work full-time during the period on appeal.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


ORDER

Entitlement to a disability rating of 10 percent, but no more, for right foot fracture prior to December 9, 2010 is granted.


REMAND

The Veteran last underwent VA examination with respect to his service-connected right foot fracture in December 2010, and he last underwent VA examination in connection with his service-connected left elbow cubital tunnel syndrome in February 2010.  At the August 2013 Board hearing, the Veteran reported that his right foot disability and his left elbow disability had worsened since the last respective VA examinations.  Specifically, he stated that he had experienced an increase in swelling and a greater limited range of motion in his right foot.  With respect to his left elbow, the Veteran stated that he had increasingly limited movement and rotation of his arm, elbow, and wrist since the February 2010 VA examination.

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this case, the Board finds the Veteran's statements indicate an increase in the severity of his symptoms since the respective VA examinations and therefore are enough to require new VA examinations for his service-connected right foot fracture and left elbow cubital tunnel syndrome.

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from March 2012 to the present from the VA Medical Center in Durham, North Carolina and any associated outpatient clinics.  Further, the Veteran has indicated that he receives private treatment at the Orthopedic Center in Durham, North Carolina.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette  v. Brown, 8 Vet. App. 69 (1995).  As such, on remand the RO must attempt to obtain and associate all outstanding private treatment records with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from March 2012 to the present for the Veteran from the VA Medical Center in Durham, North Carolina, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Obtain, with assistance from the Veteran as needed, any outstanding records from the Orthopedic Center in Durham, North Carolina, as well as any other identified private treatment records.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claims will be adjudicated on the basis of the current evidence, but that if he obtains and submits the missing evidence, the claims will be re-adjudicated if necessary.

3. Then, schedule the Veteran for a VA examination to evaluate the current nature and severity of his service-connected right foot fracture.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests, to include X-ray examination, should be accomplished.  All ranges of motion of the right foot, both initial and after repetitive motion, must be stated in degrees and compared with the normal ranges of motion.  The examiner is also asked specifically to address the additional loss of function due to pain, weakness, fatigability, incoordination, or pain on movement of a joint.  The examiner should also confirm the specific joints affected by any arthritis found on X-ray examination.  

4. Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected left elbow cubital tunnel syndrome.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, to include any electromyography/nerve conduction studies deemed necessary.  All ranges of motion of the left elbow, both initial and after repetitive motion, must be stated in degrees and compared with the normal ranges of motion.  The examiner is also asked specifically to address the additional loss of function due to pain, weakness, fatigability, incoordination, or pain on movement of a joint.  The examiner should also specify any nerves affected and their degree of lost or impaired function.  To that end, descriptions of impairment characterized as mild, moderate, and severe would be helpful.  It should also be noted whether or not any nerve involvement is wholly sensory.  

5. The Veteran is notified that it is his responsibility to report for VA examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

6. After completing this and any other development deemed necessary, re-adjudicate the issues of entitlement to a disability rating in excess of 10 percent for right foot fracture from December 9, 2010 and entitlement to a disability rating in excess of 10 percent for left elbow cubital tunnel syndrome.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


